COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:           ART FM SPC and Assured Risk Transfer LLC v. OEJP, Inc.
                               and
                               East African Drilling, Ltd. a/k/a East Africa Drilling, Ltd. v.
                               OEJP, Inc.

Appellate case number:         01-16-00192-CV

Trial court case number:       2015-58376

Trial court:                   215th District Court of Harris County

        OEJP, LLC, as assignee of appellees, Gary Holley, Mike Heidt, Jeremy Counahan, Carl
(Eric) Dowden, Herb Cattee, Art Regehr, Alejandro Banda, Gary Campbell, Jason Crouch,
Aaron Medina, Nick Medina, Oklahoma Rig Fabricators, LLC, and 66 Oilfield Services, LLC,
has filed an unopposed motion to substitute OEJP, LLC as a party to this appeal in lieu of Gary
Holley, Mike Heidt, Jeremy Counahan, Carl (Eric) Dowden, Herb Cattee, Art Regehr, Alejandro
Banda, Gary Campbell, Jason Crouch, Aaron Medina, Nick Medina, Oklahoma Rig Fabricators,
LLC, and 66 Oilfield Services, LLC. The motion is granted. See TEX. R. APP. P. 7.1(b).

       The Clerk of this Court is directed to substitute on the docket of this Court OEJP, LLC
for Gary Holley, Mike Heidt, Jeremy Counahan, Carl (Eric) Dowden, Herb Cattee, Art Regehr,
Alejandro Banda, Gary Campbell, Jason Crouch, Aaron Medina, Nick Medina, Oklahoma Rig
Fabricators, LLC, and 66 Oilfield Services, LLC as a party to this appeal.

       OEJP, LLC also has filed an unopposed motion for an extension of time to file its brief.
The motion is granted. Appellee’s brief is due to filed in this appeal no later than November 21,
2016. See TEX. R. APP. P. 38.6(d).

       It is so ORDERED.

Judge’s signature:     /s/ Terry Jennings
                        Acting individually

Date: October 4, 2016